Citation Nr: 1130005	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had service from September 1987 to September 1991 and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was previously before the Board in May 2010, wherein claim of entitlement to service connection for left ear hearing loss and remanded for additional development.  The case was returned to the Board for appellate consideration.   


FINDING OF FACT

The Veteran's left ear sensorineural hearing loss disability is causally related to his military service.


CONCLUSION OF LAW

Left ear hearing loss disability was aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter from the agency of original jurisdiction (AOJ) to the appellant in April 2006.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence, as well as explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.   As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).


Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service Connection - Aggravation

A veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Board finds that the medical evidence of record supports the Veteran's contention that he has a left ear hearing loss disability causally related to his combat noise exposure during his second period of active service, from 2004 to 2005.  The Board acknowledges that the Veteran reported a history of noise exposure and left ear hearing loss upon entrance into his initial period of service; according to the Veteran's service treatment records, he was diagnosed with left ear hearing loss upon entrance into service in September 1987.  The Veteran's service treatment records also indicate that the Veteran reported experiencing left ear hearing loss at his 1991 discharge from service, but that his hearing loss had gone from pure-tone threshold of 55 decibels at 4000 Hertz to 60 decibels at 4000 Hertz such that aggravation was not found.  See Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  

Nonetheless, the Veteran reported a history of military noise exposure due to work as a diesel truck mechanic and weapons use during his second period of military service.  According to the Veteran, he had in-service noise exposure while deployed to Iraq; the Veteran is currently service-connected for tinnitus due to noise exposure during his 2004 to 2005 period of active service.  As such, the Board finds that exposure to acoustic trauma during his second period of service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, the results of his June 2010 VA audiological examination and ear examination confirm that he has sufficient hearing loss in his left ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at that time revealed the Veteran had auditory thresholds of 40 decibels or greater in his left ear in the frequency of 4000 Hertz and a Maryland CNC speech recognition score of 92 percent in his left ear.

The Board acknowledges that the June 2010 VA audiological examiner found that the Veteran had high frequency hearing loss prior to his military service, and that there was no aggravation beyond normal progression during his period of active duty.  However, this is not determinative as to whether his current left ear hearing loss is etiologically related to his military service and does not preclude service connection in this case.  

In this regard, the Board notes that the VA audiological examiner based his opinion on the presence of hearing loss at the Veteran's entrance into his initial period of service and did not provide any reason why the Veteran's in-service acoustic trauma during his second period of service was not a source of his current degree of left hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Given that the RO conceded that the Veteran likely had noise exposure during service in granting service connection for tinnitus on the basis of noise exposure during his second period of active service, the Board finds that such acoustic trauma has not been excluded by competent evidence as the etiology of his left ear hearing loss.  Indeed, the opinion rendered in the June 2010 VA examination report was far from being clear or definitive as to etiology.  The VA examiner noted that Veteran had noise exposure during his second period of service and that the Veteran's left ear hearing loss was severe and consistent with noise exposure., but gave the rather ambiguous opinion that it was "less likely as not" that any left ear hearing loss may be experiencing is a result of in-service noise exposure.  The VA examiner also failed to explain the Veteran's significant threshold shift in his 2001 through 2006 audiological evaluations and service treatment records indicating that the Veteran's current left ear hearing loss had its onset in 2005.  Moreover, the Veteran submitted multiple statements contending in-service noise exposure caused his left ear hearing loss to worsen.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, the Board notes that the VA examiner's conclusory opinion does not mean that there is no aggravation of the Veteran's pre-existing hearing loss by means of his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current left ear hearing loss.  Accordingly, service connection is warranted for left ear hearing loss disability.


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


